Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT Fishy

FOR THE DISTRICT OF MARYLAND » Us. DISTRICT couRT

 

Won (Gus the, ELAS

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

wawood School

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

Complaint for Employment | RRS
Discrimination af

Case no. CBD 1 9 CV 1 6 6 8

(to be filled in by the Clerk’s Office)

Jury Trial: Yes fl No
(check one)
Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 2 of 17

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Vo hae 21 S

Street Address ZSOL WHbe Gren cA wut

City and County Cvaonon , Ae clozicla ¢ OUT
State and Zip Code W100, \ oack a es |

Telephone Number SUO FOU OWIO

E-mail Address Mom Gtk Vu4 @ Gymanl.Co0n

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

 

 

Name Nocwoock gchoo |
Job or Title —

(if known)

Street Address BBA\ Cree Roack

 

City and County Be Huard QA, (Y) onty UME Coun hy
State and ZipCode (MCU \ingl 20%
Telephone Number 2Q\ BOW SOY

E-mail Address
(if known)

 
Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 3 of 17

Defendant No. 2

 

 

Name | Wien e\\V" Ve uchum _
Job or Title Dosing»  Wicnacee
(if known) -
Street Address anal Au. Coe. cl

 

City and County be Wnsake , Moa omy ¢ want
State and ZipCode _™OculencdA POSIT
Telephone Number Zoi. 23Uo s 108%

E-mail Address AteacChum @ nop weeA schoue\. ov 4
(if known)

Defendant No. 3

Name Mothers boul al

 

 

 

 

 

 

 

Job or Title teacl of <chool

(if known)

Street Address ABA CrivRR (OG oA

CityandCounty = Re racla , ™ oatgomens Coamt 4
State and ZipCode (yo W\ cnc — 209i 4

Telephone Number 301 S05 s7TON

E-mail Address Moi @ norwesd ceohool.or %

(if known) v ~ ~

(If there are more than three defendants, attach an additional page
providing the same information for each additional defendant.)

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s)
is:
Name Napecoct School
Street Address OBA (wet COA
City and County Gektasda  Bebhescla , Montyomey Canty
State and Zip Code Moun \mn > . LOB\ + “
Telephone Number

 
IL.

Ill.

Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 4 of 17

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check ail that

apply):

Ww

Oo

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter
from the Equal Employment Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.
Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 5 of 17

A. The discriminatory conduct of which I complain in this action includes (check all

that apply):

bi
fi

i)
fi

E
b

EB
ol
EO
|

Ed
oll

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal

district court under the federal employment discrimination statutes.)

 

E
ol

Ed
be

Ed
ou

Ed
ol

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
C. I believe that defendant(s) (check one):

i is/are still committing these acts against me.

it is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and

explain):
¥ race ffi voor Aneicen
L 4 color Alaa

 

gender/sex

 

religion

 

national origin

 

age. My year of birth is . (Give your year of birth
only if you are asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

 
Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 6 of 17

E. The facts of my case are as follows. Attach additional pages if needed.

Gee COHuchaan/

 

 

 

 

 

 

(Note: As additional support for the facts of your claim, you may attach to this
complaint a copy of your charge filed with the Equal Employment Opportunity
Commission, or the charge filed with the relevant state or city human rights
division.)

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counselor
regarding the defendant’s alleged discriminatory conduct on (date)

august UM
B. The Equal Employment Opportunity Commission (check one):

WY has not issued a Notice of Right to Sue letter.

at issued a Notice of Right to Sue letter, which I received on (date)

 

(Note: Attach a copy of the Notice of Right to Sue letter from the
Equal Employment Opportunity Commission to this complaint.)

C, Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding the defendant’s alleged discriminatory
conduct (check one):

bt 60 days or more have elapsed.

or less than 60 days have elapsed.
Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 7 of 17

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to

actual or punitive money damages.

See oahtuche of

 

 

 

 

 
Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 8 of 17

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: WY \S , 2014.
Signature of Plaintiff dni

Printed Name of Plaintiff Nearque PAARL S

(If more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

B. For Attorneys

Date of signing: «20i_.

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number
Name of Law Firm
Address

 

 

 

Telephone Number

 

E-mail Address

 
Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 9 of 17

UNITED STATES DISTRICT COURT US. CISTHES

DISTRICT OF MARYLAND

 

 

 

DOCKET NO.: me 9 2: 3q
’ . i LER
Monique A. Harris €6D 19CVi6og AT GRE.
CIVIL ACTION
po/
Plaintiffs, COMPLAINT FOR VIOLATIONS OF:
V. (1) TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964;
Norwood School (2) MARYLAND HUMAN RELATIONS
LAW AGAINST DISCRIMINATION;
Defendants.
— s (3) MONTGOMERY COUNTY HUMAN
RELATIONS LAW AGAINST
DISCRIMINATION;
[JURY TRIAL DEMANDED]
NATURE OF ACTION
1. This is an action for relief from employment discrimination in violation of Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”),
Maryland Human Relations Law, MD Code, Art. 49B, §§ let seq. And Montgomery County
Human Relations Act, (Montgomery Co. Code §§ 27-1 et seq.

2B: Plaintiff was subjected to disparate treatment based on race (African-
American/Black) when employer hired an employee (Caucasian) to perform the same and/or
similar duties of her position as indicated in her position description. Defendant offered this
employee approximately $18,000.00 more in salary than it offered plaintiff when she was hired
to perform the same and/or similar duties.

3. The plaintiff is representing herself (pro se) in this proceeding.
Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 10 of 17

JURISDICTION AND VENUE

4. This Court has jurisdiction of Plaintiffs’ federal law claims pursuant to 28 U.S.C.
§ 1331, as this case involves questions of federal law.

as This case is brought for discrimination in employment discrimination pursuant to
Title VII of the Civil Rights Act of 1964, as codified 42 U.S.C. § 2000e et seq, Maryland Law
Against Discrimination Pursuant to State Government Article, 20-602, Annotated Code of
Maryland, and Montgomery County Law against Discrimination.

6. The defendant, Norwood School employs 100 or more employees at the relevant
time in this matter.

he The unlawful employment practices alleged below were committed and/or
executed by Administrative personnel of Norwood School, which is located in Bethesda,
Maryland. Accordingly, venue lies in the United States District Court of Maryland.

PARTIES

8. The Plaintiff, Monique Harris, hereinafter (“Plaintiff’ or “Ms. Harris”) is an
African American employee of Norwood School at all times relevant to this matter.

9. The Defendant, Norwood School, is located in Bethesda, Maryland.

10. | The Norwood School employs 100+ employees

11. | The Defendant Matthew Gould, hereinafter ( “Mr. Gould” or “Gould”) currently
holds the position of Head of School at Norwood School

12. The Defendant William “Bill” Teachum, hereinafter (“Mr. Teachum or
“Teachum”) currently holds the position of Business Manager at Norwood School.

FACTUAL ALLEGATIONS
I. Background

13. Plaintiff, Monique Harris began working part-time for Norwood School in July

2012 for a two person Human Resources office as a Human Resources Payroll Assistant making

$24 per hour. She was directly supervised by the Director of Human Resources, Mary Claire

Monique Harris, 3506 Timber Green Drive, 240-706-0610, monique649@gmail.com 2
Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 11 of 17

Steinbraker (white) who respectfully made $90,000 annually. Ms. Steinbraker was the Director
of Human Resources until her retirement in the summer 2015.

14. Upon Ms. Steinbraker’s retirement, Ms. Harris began working fulltime in July
2015 and her position was converted to Human Resources Coordinator/ Payroll and Benefits
Manager at a salary of $62,000 annually. Ms. Harris’s roles and responsibilities included
functions related to Human Resources, Payroll and Benefits.

15. On January 3, 2017 Ms. Harris met with Mr. Gould and Mr.Teachum. During this
meeting Mr. Gould and Mr. Teachum were informed of Mr. Harris’s internship offer. At the
time, Ms. Harris informed Mr. Gould and Mr.Teachum of her willingness to continue working in
Human Resources, motivation to continue to grow within the Norwood school and availability to
continue performing her duties all while interning. In fact, Ms. Harris worked from home as the
Human Resources Coordinator for approximately 6 months in 2016 while on maternity leave. It
was concluded by Mr. Teachum the intention to hire additional support staff part-time. Ms.
Harris was led to believe that the job position that was intended to be fill was intended to be part-
time and duties would be shared or split between Ms. Harris and the new hire.

16. | Onor about March 9" 2017, Mr. Teachum requested for Harris to post the
position of Human Resources Manager. At which time Ms. Harris noted that the description
mirrored all of the functions performed by Ms. Harris. The only apparent difference was the title
change from Human Resources Coordinator/ Payroll and Benefits Manager to Human Resources
Manager.

17. | Onor about March 10" 2017 the position for Human Resources Manager was
posted.

18. On March 24" 2017, Ms. Harris sent an email to Mr. Gould and Mr. Teachum.
Ms. Harris requested a meeting to discuss “Goals for HR, Job Description, and Classification
status”.

19. | Onor about April 6" 2017, Ms. Harris shared her concerns with Mr. Gould and

Monique Harris, 3506 Timber Green Drive, 240-706-0610, monique649@gmail.com 3

Ay
Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 12 of 17

Mr. Teachum about the advertising of her job despite her not tendering her resignation or
informing them of her desire to vacate the position.
II. Disparate Treatment Based On Race

20. Onor about April 25" 2017, new employee Ms. Karen Anillo (White) was hired
as the Human Resources Manager. Ms. Anillo was hired to perform the exact duties as those
performed by Ms. Harris, but was compensated at rate approximately 30% more than Ms. Harris.

21. Prior to onboarding with Norwood School, Anillo requested to “interview” with
Ms. Harris. During said meeting between Ms. Anillo and Ms. Harris, Ms. Anillo indicated that
she had recently been returning to the workforce after being a stay-at-home mom for 10+ years
with minimal Human Resources experience.

22. The defendant presented to the commission of the EEOC a Human Resources
Coordinator/ Payroll and Benefits Manager a job description that did not accurately reflect the
duties performed by the incumbent Ms. Harris. The explanation that the plaintiff's position was a
different position than that which was posted was a pretext to mask the actual discrimination in
this matter.

23. | When you review the plaintiff's resume and that of Ms. Anillo’s, you can see that
the plaintiff possesses greater work experience for the position. The experience that Ms. Anillo
shows as “volunteer” does not count towards the experience that was being sought for this
position.

24. Onor about March 9" 2017, Ms. Harris inquired from Mr. Teachum the
education and experienced required for the position. Mr. Teachum informed Ms. Harris that
minimum requirement is 3 years. As can be seen on Ms. Anillo’s resume, Ms. Anillo possess less

then 2.5 years of professional experience in Human Resources.

COUNT ONE: UNFAIR PAY, DISPARATE TREATMENT
(Racial Discrimination in Violation of Title VII of the Civil Rights Act of 1964, 42

Monique Harris, 3506 Timber Green Drive, 240-706-0610, monique649@gmail.com 4

ay
Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 13 of 17

USC 2000e. et seq.)

25. The foregoing paragraphs 1- 23 are realleged and incorporated by reference
herein.

26. Defendants’ unlawful actions were intentional, willful, and/or done with reckless
disregard to Plaintiffs’ right to be free from discrimination based on race.

27. The Defendant’s conduct as alleged at length herein constitutes discrimination
based on race in violation of Title VII. The stated reasons for the Defendant’s conduct were not
the true reasons, but instead were pretext to hide the Defendant’s discriminatory animus.

28. Civil Rights Act of 1964, 42 USC 2000e. et seq makes it unlawful for an
employer to discriminate against an individual “based on race, color, religion, sex and national
origin”

29. Plaintiffs are informed and believe and thereon allege that Defendants’ treated
plaintiff differently than other employees who were similarly situated, and that the difference
was based on a protected characteristic.

30. As a direct, legal and proximate result of the discrimination, Plaintiffs have
sustained, economic damages to be proven at trial. As a result of Defendants’ actions, Plaintiffs
have suffered emotional distress, resulting in damages in an amount to be proven at trial.
Plaintiff further seeks compensatory and punitive damages and all other injunctive, declaratory,
and monetary relief available for discrimination at trial.

COUNT TWO: UNFAIR PAY, DISPARATE TREATMENT

(Racial Discrimination in Violation of Maryland Human Relations Law, MD Code,

Art. 49B, §§ let seq. )

31. The foregoing paragraphs 1- 30 are realleged and incorporated by reference
herein.

32. Defendants’ unlawful actions were intentional, willful, and/or done with reckless

disregard to Plaintiffs’ right to be free from discrimination based on race.

Manique Harris, 3506 Timber Green Drive, 240-706-0610, monique649@gmail.com 5

Ay
Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 14 of 17

33. The Defendant’s conduct as alleged at length herein constitutes discrimination
based on race in violation of Title VII. The stated reasons for the Defendant’s conduct were not
the true reasons, but instead were pretext to hide the Defendant’s discriminatory animus.

34. Maryland Human Relations Law, MD Code, Art. 49B, §§ let seq.) makes it
unlawful for an employer to discriminate with respect to employees compensation against an
individual “based on race, color, religion, sex and national origin”

35. In addition to any relief authorized by this title, liability may accrue and an
aggrieved person may obtain relief as provided in § 20-1009 of this title, including recovery of
back pay for up to 2 years preceding the filing of the complaint, where the unlawful employment
practice that has occurred during the complaint filing period is similar or related to an unlawful
employment practice with regard to discrimination in compensation that occurred outside the
time for filing a complaint.

COUNT THREE: UNFAIR PAY, DISPARATE TREATMENT

Racial Discrimination in Violation of Montgomery County Human Relations Act,

Montgomery Co. Code §§ 27-1 et seq.

36. The foregoing paragraphs 1- 35 are realleged and incorporated by reference
herein.

37. Defendants’ unlawful actions were intentional, willful, and/or done with reckless
disregard to Plaintiffs’ right to be free from discrimination based on race.

38. The Defendant’s conduct as alleged at length herein constitutes discrimination
based on race in violation of Montgomery County Human Relations Act, Montgomery Co. Code
§§ 27-1 et seq. makes it unlawful for employer to discriminate “based on race, color, religion,
sex and national origin”

39. The stated reasons for the Defendant’s conduct were not the true reasons, but
instead were pretext to hide the Defendant’s discriminatory animus.

40. _Asadirect, legal and proximate result of the discrimination, Plaintiffs have

Monique Harris, 3506 Timber Green Drive, 240-706-0610, monique649@gmail.com 6

tii, Ly
Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 15 of 17

sustained, economic damages to be proven at trial. As a result of Defendants’ actions, Plaintiffs
have suffered emotional distress, resulting in damages in an amount to be proven at trial.
Plaintiff further seeks compensatory and punitive damages and all other injunctive, declaratory,

and monetary relief available for discrimination at trial.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

4|. The Plaintiff timely filed a complaint of discrimination with U.S. Equal
Employment Opportunity Commission on August 4, 2017. See attached EEOC Charge form.

42. |The EEOC issued a right to sue letter on February 21, 2019. See attached EEOC
Dismissal and Notice of Rights.

43. The Plaintiff has performed all conditions precedent, if any, required for the filing
and pursuit of a claim for judicial relief under Title VII and its related regulations.

PRAYER FOR RELIEF
44. The foregoing paragraphs | - 32 are realleged and incorporated by reference

herein.

45. The Plaintiff is entitled to relief under Title VII, state and county laws for her
employer’s unlawful discriminatory conduct, including but not limited to for the employer's

disparate treatment.

WHEREFORE, the Plaintiff respectfully requests that the Court enter judgment
in her favor and against the Defendant, containing the following relief:

a. For amoney judgment representing compensatory damages, including lost wages,
and all other sums of money, including retirement benefits and other employment
benefits, together with interest thereon;

b. For a money judgment representing liquidated damages for the Defendants

‘willful violations of Title VII, and any related statutes, regulations and rights;

Monique Harris, 3506 Timber Green Drive, 240-706-0610, monique649@gmail.com 7
Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 16 of 17

c. For amoney judgment representing prejudgment interest;

d. For costs of suit; and

e. For such other and further relief, including punitive damages, as may be just and
proper.

BENCH TRIAL DEMAND

46. Plaintiff hereby demands a trial by jury on all issues of fact and damages stated

herein.

CERTIFICATION AND CLOSING
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of

Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk’s
Office may result in the dismissal of my case.Date of signing: gyag st*_, 20/F. Signature of
Plaintiff_ (AY

Printed Name of Plaintiff _/orniQe HARES

Respectfully Submitted

Monique Harris, 3506 Timber Green Drive, 240-706-0610, monique649@gmail.com 8

 
Case 8:19-cv-01668-CBD Document1 Filed 06/05/19 Page 17 of 17

Date: June 4" 2019 Plaintiff, pro se

[3506 Timber Green Drive, Frederick MD 21704]

Monique Harris, 3506 Timber Green Drive, 240-706-0610, monique649@gmail.com

Apy
